DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 May 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the at least one MOS transistor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (USPGPub 20170186798 A1) in view of Masuda (WO 2015004867 A1).

Regarding claim 1, Yang teaches a single photon avalanche diode, comprising: a silicon-on-insulator (SOI) substrate (see figure 11, substrate 114; and ¶37, the second substrate 114 can also include non-semiconductor materials such as oxide in silicon-on-insulator (SOI), partial SOI substrate, polysilicon, amorphous silicon, or organic materials, among others); and at least one photodiode region (SPAD cells 120) in the base substrate (114), wherein the photodiode region comprises an epitaxial layer (¶39, The first doped layer 132, the first deep well 134, the second deep well 136, the first heavily doped layer 138 and the second heavily doped layer 140 can respectively be formed by implantation or epitaxial growth). However, Yang fails to explicitly 
	However, Masuda teaches a silicon-on-insulator (SOI) substrate (100) comprising a base substrate (101), a buried oxide layer (102) over the base substrate, and a silicon layer (103) over the buried oxide layer (see figure 11, support substrate 101, silicon oxide film 102, and silicon layer 103).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to incorporate the teachings of Masuda to further include the specific layers of the silicon-on-insulator substrate in order to insulate and isolate the semiconductor elements formed on the device. 

Regarding claim 4, Yang as modified by Masuda teaches the single photon avalanche diode according to claim 1, wherein the epitaxial layer is disposed within a trench in a top surface of the base substrate (Yang, see figure 7, SPAD cells 120 are formed into substrate 114 via a trench area).

Regarding claim 7, Yang as modified by Masuda teaches the single photon avalanche diode according to claim 1 further comprising: at least one MOS transistor (Yang, device 110) fabricated on the silicon layer (Yang, abstract, The present disclosure relates to a stacked SPAD image sensor with a CMOS Chip (which are made from MOS transistors) and an imaging chip bonded together; and ¶20, the active devices 110 may include a transistor device having a gate structure 130 and source/drain regions 128).

Regarding claim 8, Yang as modified by Masuda teaches the single photon avalanche diode according to claim 1, wherein one terminal of the at least one MOS transistor (Masuda, T2) is electrically connected to the epitaxial layer (Yang, 138) through a contact (Masuda, 108) that 

Regarding claim 9, Yang as modified by Masuda teaches the single photon avalanche diode according to claim 1 further comprising: an anti-reflection layer (Yang, 146) disposed on a bottom surface of the base substrate (¶26, the stacked SPAD image sensor 100 further comprises a high-k dielectric layer 144 and/or an anti-reflective coating (ARC) layer 146 disposed over the back surface 204 of the second substrate 114).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (USPGPub 20170186798 A1) in view of Masuda (WO 2015004867 A1) as applied to claim 1 above, and further in view of Wang et al. (20160126381 A1).

Regarding claim 2, Yang as modified by Masuda teaches an epitaxial layer (Yang, ¶39, The first doped layer 132, the first deep well 134, the second deep well 136, the first heavily doped layer 138 and the second heavily doped layer 140 can respectively be formed by implantation or epitaxial growth). However, the combination fails to explicitly teach wherein the epitaxial layer comprises silicon germanium, a group III-V material, silicon carbide, or a combination thereof.
	However, Wang 381 teaches wherein the epitaxial layer comprises silicon germanium, a group III-V material, silicon carbide, or a combination thereof (¶153, the microstructured pillar and hole (and variations thereof) arrays can be fabricated in Si, Ge, Ge on Si, SiGe on Si, SiGe on Ge; it can be any combination of Si.Ge and SiGe). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yang and Masuda to incorporate the 381 to further include silicon and germanium in the epitaxial layer because [a]ccording to some embodiments, the techniques for enhancing effective absorption can be applied to various materials including: silicon, germanium, III-V material such as InP, GaAs, GaN, InGaAs, and any combination of the III-V material family (Wang 381, ¶85). 

Regarding claim 3, Yang as modified by Masuda teaches an epitaxial layer (Yang, ¶39, The first doped layer 132, the first deep well 134, the second deep well 136, the first heavily doped layer 138 and the second heavily doped layer 140 can respectively be formed by implantation or epitaxial growth). However, the combination fails to explicitly teach wherein the epitaxial layer comprises an N+ silicon epitaxial layer, an intrinsic silicon epitaxial layer on the N+ silicon epitaxial layer, a P doped silicon epitaxial layer on the intrinsic silicon epitaxial layer, an intrinsic germanium epitaxial layer on the P doped silicon epitaxial layer, and a P+ germanium epitaxial layer on the intrinsic germanium epitaxial layer.
	However, Wang 381 teaches wherein the epitaxial layer comprises an N+ silicon epitaxial layer (1104), an intrinsic silicon epitaxial layer on the N+ silicon epitaxial layer (1106), a P doped silicon epitaxial layer (1108) on the intrinsic silicon epitaxial layer, an intrinsic germanium epitaxial layer (1112) on the P doped silicon epitaxial layer, and a P+ germanium epitaxial layer (1114) on the intrinsic germanium epitaxial layer (see figure 11A). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yang and Masuda to incorporate the teachings of Wang 381 to further include the specific order of layers mentioned above because,  [a]ccording to some embodiments, APDs and PDs with bandwidths in excess of 30 Gb/s can be achieved in devices with an active diameter of 30 μm or less at wavelengths to 1750 nm and QE of approximately 90% or greater. This is a significant improvement over existing Ge on Si APD with illumination normal or off normal to the surface of the substrates (Wang 381, ¶152). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (USPGPub 20170186798 A1) in view of Masuda (WO 2015004867 A1) as applied to claim 1 above, and further in view of Wang et al. (USPGPub 20190019899 A1).

Regarding claim 5, Yang as modified by Masuda teaches the epitaxial layers being in a trench (Yang, see figure 7, SPAD cells 120 are formed into substrate 114 via a trench area). However, the combination fails to explicitly teach wherein the trench has a trench depth of about 2~3 micrometers.
	However, Wang 899 teaches wherein the trench has a trench depth of about 2~3 micrometers (¶287, The P and N well/trenches can be partially in the I layer or entirely through the I layer with depth ranging from 50 nanometers to 5000 nanometers or more). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yang and Masuda to incorporate the teachings of Wang 899 to further include a trench depth of about 2~3 micrometers, because [i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05 (I)). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (USPGPub 20170186798 A1) in view of Masuda (WO 2015004867 A1) as applied to claim 1 above, and further in view of Wang et al. (USPGPub 20190288132 A1).

Regarding claim 6, Yang as modified by Masuda teaches an epitaxial layer (Yang, ¶39, The first doped layer 132, the first deep well 134, the second deep well 136, the first heavily doped layer 138 and the second heavily doped layer 140 can respectively be formed by implantation or epitaxial growth) and a buried oxide layer (Masuda, oxide layer 102). However, the combination fails to explicitly teach wherein the epitaxial layer is in direct contact with the buried oxide layer.
132 teaches wherein the epitaxial layer (8004) is in direct contact with the buried oxide layer (see figure 80, epitaxial layer 8004 in contact with BOX layer 8008).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yang and Masuda to incorporate the teachings of Wang 132, to further include the epitaxial layer in direct contact with the buried oxide layer because doing so would reduce the overall size of the package, making it easier to incorporate into other devices. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (USPGPub 20170186798 A1) in view of Masuda (WO 2015004867 A1) as applied to claim 1 above, and further in view of Webster (U.S. Patent No. 9209320 B1).

Regarding claim 10, Yang as modified by Masuda teaches the single photon avalanche diode according to claim 9 further comprising: a color filter layer (Yang, see ¶44). However, the combination fails to explicitly teach a color filter layer disposed on the anti-reflection layer.
	However, Webster teaches a color filter layer (141) disposed on the anti-reflection layer (see figure 1, color filter layer 141 disposed on anti-reflection coating 131).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yang and Masuda to incorporate the teachings of Webster to further include a color filter layer disposed on the anti-reflection layer because the anti-reflection layer prevents incident light from entering the device and bouncing around in the color filter and microlenses, thereby preventing false readings from reflected light. 

Regarding claim 11, Yang as modified by Masuda and Webster teaches the single photon avalanche diode according to claim 10 further comprising: a microlens layer disposed on color A plurality of micro-lenses can also be formed over the plurality of color filters).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878    



/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878